Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 08/23/2022. Applicant amended claims 1-4, 6, 8, 10, 13-15 and 19, cancelled claims 5, 9 and 11-12, and added new claims 21-24. Claims 1-4, 6-8, 10 and 13-24 are presented for examination and are rejected for the reasons indicated herein below.     



Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The Abstract, recites “may include” it should be changed to “s”. Appropriate correction is required.

The Abstract, recites “may further include” it should be changed to “s”. Appropriate correction is required.

The Abstract, recites “may be configured to” it should be changed to “is configured to”. Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4, 6-8, 10 and 13-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of U.S. Patent No. 10,972,016 B2, and the differences are obvious variation of the same invention; also the limitations in claims 1-4, 6-8, 10 and 13-24 of the instant application are broader and anticipated/disclosed in claims 1-20 of U.S. Patent No. 10,972,016 B2.
	
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.





Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8, 10, 13-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavieville  (U.S. Pub. No. 2015/0288284 A1).

Regarding claim 1, Lavieville (e.g. see Figs. 1-10) discloses “A system (e.g. see Figs. 1-4) comprising: a first converter (E12) comprising a first switching circuit configured to convert an input voltage (VDC) into a plurality of discrete voltages (e.g. Figs. 1-4, see VDC, E12, Ce21, Ce22 and the output voltages of E12. Examiner’s Note: Each of Ce21 and Ce22 outputs a plurality of voltages); a second converter (E11) comprising a second switching circuit configured to convert the plurality of discrete voltages into a plurality of modulated voltages (e.g. Figs. 1-4, see output voltages of E12, E11, Ce11, Ce12 and the output voltages of E11. Examiner’s Note: Each of Ce11 and Ce12 outputs a plurality of voltages), wherein each modulated voltage of the plurality of modulated voltages comprises two voltage levels respectively corresponding to two discrete voltages of the plurality of discrete voltages (e.g. Figs. 1-4, see output voltages of E12, E11, Ce11, Ce12 and the output voltages of E11. Examiner’s Note: Each of Ce11 and Ce12 outputs a plurality of voltages), and wherein the plurality of modulated voltages are based on at least one of: pulse width modulation, frequency modulation, or variable frequency and variable pulse width modulation (e.g. Figs. 1-4, see E11, E12 and the output voltages of E11, also see the abstract, para. 0036 and para. 0093-0106); and a selection circuit configured to alternatively output each modulated voltage of the plurality of modulated voltages across a pair of output terminals (e.g. Figs. 1-4, see the output voltages of E11, Ce10, Et2 and its output terminals)”.

Regarding claim 2, Lavieville (e.g. see Figs. 1-10) discloses “further comprising a sensor and a controller (e.g. Figs. 1-4, see E12, E11 and Et2. Sensing the electric parameter is inherent to the system and implicit, as well as having a controller, and that’s how the switches are being controlled, e.g. see para. 0036, 0100-0102 and para. 0107), wherein the sensor is configured to sense an electrical parameter selected from: voltage, current, impedance, resistance, phase angle, power factor, harmonic distortion, frequency, or power (e.g. Figs. 1-4, see E12, E11 and Et2. Sensing the electric parameter is inherent to the system and implicit and that’s how the switches are being controlled, e.g. see para. 0036, 0100-0102 and para. 0107), wherein the selection circuit is further configured to alternatively output each modulated voltage of the plurality of modulated voltages based on the electrical parameter (e.g. Figs. 1-4, see the output voltages of E11, Et2 and its output terminals) and wherein the controller is configured to, based on the electrical parameter, control the second converter according to the at least one of the pulse width modulation, the frequency modulation, or the variable frequency and variable pulse width modulation (e.g. Figs. 1-4, see E11. Controlling the second converter based on the electric parameter is inherent to the system and implicit and that’s how the switches are being controlled, also see the abstract, para. 0036 and para. 0093-0107)”.

Regarding claim 4, Lavieville (e.g. see Figs. 1-10) discloses “wherein the selection circuit comprises: a plurality of interconnected switches configured to output at least one of the plurality of modulated voltages that are output by the second converter (e.g. Figs. 1-4, see the output voltages of E11, Et2 and Ce10)”.

Regarding claim 6, Lavieville (e.g. see Figs. 1-10) discloses “further comprising: a filter connected to the pair of output terminals of the selection circuit and configured to filter each modulated voltage, of the plurality of modulated voltages, that is output by the selection circuit (e.g. Figs. 1-4, see inside 10, Ce10 and Et2 and its output voltages)”.

Regarding claim 8, Lavieville (e.g. see Figs. 1-10) discloses “wherein the second switching circuit comprises one of: a two-level inverter configured to output at least one modulated voltage of the plurality of modulated voltages (e.g. Figs. 1-4, see output voltages of E12, E11, Ce11, Ce12 and the output voltages of E11), or a multi-level inverter configured to output at least one modulated voltage of the plurality of modulated voltages (e.g. Figs. 1-4, see output voltages of E12, E11, Ce11, Ce12 and the output voltages of E11)”.

Regarding claim 10, Lavieville (e.g. see Figs. 1-10) discloses “wherein the second converter further comprises: a series connection of capacitors (e.g. Figs. 1-4, see E11 which includes C7-C10), and one or more switches of the second switching circuit (e.g. Figs. 1-4, see E11 which includes Ce11, Ce12 and C7-C10. E11 includes one or more switches), wherein the one or more switches are connected across at least one capacitor of the series connection of capacitors (e.g. Figs. 1-4, see E11 which includes Ce11, Ce12 and C7-C10. In each of Ce11 and Ce12 there one or more switches connected across at least one capacitor of the series connection of capacitors C7-C10)”.

 Regarding claim 21, Lavieville (e.g. see Figs. 1-10) discloses “wherein the plurality of discrete voltages comprises three or more discrete voltages (e.g. Figs. 1-4, see the output voltages of E12 which outputs three or more voltages. Examiner’s Note: Each of Ce21 and Ce22 outputs a plurality of voltages), and wherein the first converter is configured to provide each of the plurality of discrete voltages, at a corresponding one of three or more first output terminals (e.g. Figs. 1-4, see E11 and the output voltages of E12 which outputs three or more voltages at three or more first output terminals. Examiner’s Note: Each of Ce21 and Ce22 outputs a plurality of voltages)”.

Regarding claim 22, Lavieville (e.g. see Figs. 1-10) discloses “wherein the second converter is configured to provide each of the plurality of modulated voltages at a corresponding one of a plurality of second output terminals (e.g. Figs. 1-4, see E11 which outputs plurality of voltages at second output terminals. Examiner’s Note: Each of Ce11 and Ce12 outputs a plurality of voltages)”.


Regarding method claims 13-20 and 23-24; they all comprise substantially same subject matter as in the recited apparatus claims 1-4, 6-8, 10 and 21-22, therefore method claims 13-20 and 23-24 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-4, 6-8, 10 and 21-22. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lavieville (U.S. Pub. No. 2015/0288284 A1)

Regarding claim 7, Lavieville (e.g. see Figs. 1-10) discloses a system having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the first switching circuit comprises at least one of: a buck circuit, a boost circuit, a buck/boost circuit, or a buck plus (+) boost circuit”. However, having the first switching circuit being one of: a buck circuit, a boost circuit, a buck/boost circuit, or a buck plus (+) boost circuit would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first switching circuit being one of: a buck circuit, a boost circuit, a buck/boost circuit, or a buck plus (+) boost circuit for the purpose of using a well-known alternative converter type and making the circuit more widely usable.



Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lavieville (U.S. Pub. No. 2015/0288284 A1) in view of  Edwards et al. (U.S. Pub. No. 2004/0125523 A1).

Regarding claim 3, Lavieville (e.g. see Figs. 1-10) discloses a system having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the selection circuit comprises: a rotary switch comprising terminals, a pole, and a shaft, wherein the terminals of the rotary switch are connectable to one or more output terminals of the second converter, and wherein the pole is configured to provide each modulated voltage of the plurality of modulated voltages based on a velocity of rotation of the shaft”. However, Edwards et al. (e.g. Fig. 2(d)) shows “wherein the selection circuit comprises: a rotary switch (see para. 0033-0034) comprising terminals (Sp, Sn and S0), a pole (Pole connected to Out), and a shaft (arrow connected to Out), wherein the terminals of the rotary switch are connectable to one or more output terminals of the second converter, and wherein the pole is configured to provide each modulated voltage of the plurality of modulated voltages based on a velocity of rotation of the shaft (Edwards et al. e.g. see Fig. 2(d), also, see para. 0033-0034)”. Having the selection circuit of Lavieville comprise a rotary switch comprising terminals, a pole, and a shaft as taught by Edwards et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the selection circuit of Lavieville comprise a rotary switch comprising terminals, a pole, and a shaft as taught by Edwards et al. for the purpose of enhancing the power efficiency of the system and to provide an efficient method for conveying the state of the inverter to the output terminal, as described in para. 0034 of Edward et al. Also for the purpose of making the system more widely usable.



Response to Argument(s)
7.	Applicant's argument(s) filed on 08/23/2022 have been fully considered but they are not persuasive and also the claims submitted on 08/23/2022 are also rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
Lavieville reference does not disclose the features of “a second converter comprising a second switching circuit configured to convert the plurality of discrete voltages into a plurality of modulated voltages, wherein each modulated voltage of the plurality of modulated voltages comprises two voltage levels respectively corresponding to two discrete voltages of the plurality of discrete voltages; and a selection circuit configured to alternatively output each modulated voltage of the plurality of modulated voltages across a pair of output terminals” as recited in Applicant's claim 1 and similarly in claim 13.

In response to argument(s): 
Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Therefore, these limitations “a second converter comprising a second switching circuit configured to convert the plurality of discrete voltages into a plurality of modulated voltages, wherein each modulated voltage of the plurality of modulated voltages comprises two voltage levels respectively corresponding to two discrete voltages of the plurality of discrete voltages; and a selection circuit configured to alternatively output each modulated voltage of the plurality of modulated voltages across a pair of output terminals” as recited in Applicant's claim 1, and similarly in claim 13 are in fact still read on the reference of Lavieville, for example, (the limitations “a second converter (E11) comprising a second switching circuit configured to convert the plurality of discrete voltages into a plurality of modulated voltages (e.g. Figs. 1-4, see output voltages of E12, E11, Ce11, Ce12 and the output voltages of E11. Examiner’s Note: Each of Ce11 and Ce12 outputs a plurality of voltages), wherein each modulated voltage of the plurality of modulated voltages comprises two voltage levels respectively corresponding to two discrete voltages of the plurality of discrete voltages (e.g. Figs. 1-4, see output voltages of E12, E11, Ce11, Ce12 and the output voltages of E11. Examiner’s Note: Each of Ce11 and Ce12 outputs a plurality of voltages); and a selection circuit configured to alternatively output each modulated voltage of the plurality of modulated voltages across a pair of output terminals (e.g. Figs. 1-4, see the output voltages of E11, Ce10, Et2 and its output terminals)”). Again as discussed in the rejection above of the independent claims 1 and 13, Lavieville clearly shows these limitations based on the broadest reasonable interpretation (e.g. Figs. 1-4, see input voltage VDC, first converter E12 including Ce21 and Ce22 each outputting a plurality of voltages. Also see second converter E11 including Ce11 and Ce12 each outputting a plurality of voltages. Also see the selection circuit Et2 including Ce10 outputting the plurality of modulated voltages across a pair of output terminals). Thus, applicant's argument is invalid. 





Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839